                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CHRISTOPHER MENCE,

        Plaintiff,
                                                   Case No. 19-cv-624-bbc
   v.

MATT REESEMAN AND
RICK KONKAKIPASIKI ,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of the

defendants dismissing this case.




        /s/                                             12/20/2019
        Peter Oppeneer, Clerk of Court                     Date
